Citation Nr: 0810593	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  97-31 251	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
stroke.

2.  Entitlement to service connection for conjunctivitis.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for chronic otitis 
media.

7.  Entitlement to service connection for silicosis.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

10.  Entitlement to service connection for residuals of a 
left knee disorder, to include swelling.

11.  Entitlement to service connection for residuals of a 
back disorder, to include a punctured back.

12.  Entitlement to service connection for residuals of a 
right shoulder disorder.

13.  Entitlement to service connection for residuals of a 
left shoulder disorder.

14.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

15.  Entitlement to service connection for major depression.

16.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

17.  Entitlement to a compensable evaluation for septoplasty.

18.  Entitlement to an initial evaluation in excess of 10 
percent for pseudoptosis, right eyelid.

19.  Entitlement to an evaluation in excess of 50 percent for 
chronic sinusitis and rhinitis.

20.  Entitlement to an initial evaluation in excess of 10 
percent for paralysis of trigeminal nerve.

21.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

22.  Entitlement to an effective date earlier than April 1, 
1999 for the grant of a total disability rating for 
individual unemployability (TDIU).
23.  Whether there is clear and unmistakable (CUE) error in a 
June 5, 1997 rating decision, which granted service 
connection for sinusitis and rhinitis, rated as 50 percent 
disabling effective December 11, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to July 
1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 1996, the appellant testified at the RO before a 
hearing officer.  In July 2007, the appellant testified 
before the undersigned Veterans Law Judge sitting at the 
Oakland RO.  At this time, additional evidence was submitted 
along with a waiver of consideration by the agency of 
original jurisdiction.  Also, the appellate record was held 
open 2 weeks pending receipt of additional evidence from the 
appellant.  In October 2007, the Board received additional 
evidence from the appellant that included medical records 
associated with a disability award of the Social Security 
Administration (SSA) along with the award letter dated 
February 1996.

The Board notes that the claim for service connection for 
right eye lid disability, pseudoptosis, was granted by the RO 
in November 2000 at the 10 percent disability level; 
therefore, the claim to reopen based on new and material 
evidence is moot and not for consideration by the Board.

The issues of service connection for PTSD, service connection 
for depression, an initial evaluation greater than 10 percent 
for pseudoptosis, an initial evaluation greater than 10 
percent for paralysis of trigeminal nerve, and entitlement to 
an effective earlier than April 1, 1999, for the grant of a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic conjunctivitis is not shown.

2.  Vision loss is not attributable to service or service-
connected disability, and an increase in disability due to 
service connected disability is not shown.

3.  Hearing loss is not shown in service and organic disease 
of the nervous system is not shown within the initial post 
separation year; hearing loss disability is not attributable 
to service or service-connected disability, and an increase 
in disability due to service-connected disability is not 
shown.

4.  Tinnitus attributable to service or service-connected 
disability is not shown, and an increase in disability due to 
service-connected disability is not shown.

5.  Chronic otitis media is not currently shown.

6.  Silicosis is not currently shown.

7.  Asthma is not attributable to service or service-
connected disability, and an increase in disability due to 
service-connected disability is not shown.

8.  COPD is not attributable to service or service-connected 
disability, and an increase in disability due to service-
connected disability is not shown.

9.  A left knee disability is not attributable to service.

10.  A back disability is not attributable to service.

11.  A right shoulder disability is not attributable to 
service.

12.  A left shoulder disability is not attributable to 
service.

13.  TMJ syndrome is not shown; complaints of TMJ pain are 
not attributable to service or service-connected disability, 
and no increase in non-service-connected TMJ pain due to 
service-connected disability is shown.

14.  The appellant is rated at the maximum schedular level, 
50 percent, for chronic sinusitis and rhinitis; he does not 
have osteomyelitis or constitutional symptoms associated with 
service-connected sinusitis and rhinitis.

15.  Service connection for headaches was denied in a 
September 1990 rating decision; no appeal was filed within 
one year of date of notification.  The appellant filed a 
claim to reopen in November 2002; the evidence added to the 
record since the September 1990 decision is 
cumulative/redundant of previously reviewed evidence, and 
does not relate to a previously unestablished fact.

16.  The appellant has not alleged any specific error of fact 
or law in the June 5, 1997 rating decision, which granted 
service connection for sinusitis and rhinitis, rated as 50 
percent disabling effective December 11, 1992.

CONCLUSIONS OF LAW

1.  Chronic conjunctivitis due to disease or injury was not 
incurred in or aggravated by service or service-connected 
disability, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

2.  Vision loss due to disease or injury was not incurred in 
or aggravated by service or service-connected disability, and 
is not proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by service or service-connected disability; and 
organic disease of the nernous system was not manifested 
within one-year of separation separation; and hearing loss 
disbility is not proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated by service or 
service-connected disability, and is not proximately due to 
or the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

5.  Chronic otitis media was not incurred in or aggravated by 
service or service-connected disability, and is not 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).
.
6.  Silicosis was not incurred in or aggravated by service or 
service-connected disability and is not proximately due to or 
the result of service-connected disease or injury.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2007).

7.  Asthma was not incurred in or aggravated by service, and 
is not proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

8.  COPD was not incurred in or aggravated by service, and is 
not proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

9.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

10.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

11.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

12.  A left shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

13.  TMJ syndrome was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

14.  The appellant is assigned the maximum schedular 
evaluation, 50 percent, for sinusitis and rhinitis, without 
osteomyelitis or constitutional symptoms.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6510- 6514 
(2007).

15.  The September 1990 rating decision denying service 
connection for headaches is final; new and material evidence 
sufficient to reopen the claim has not been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

16.  The claim of CUE in a June 5, 1997 rating decision, 
which granted service connection for sinusitis and rhinitis, 
rated as 50 percent disabling effective December 11, 1992, is 
dismissed.  38 U.S.C.A. §§ 5103A, 5109A (West 2002); 
38 C.F.R. §§ 3.104, 3.105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

With respect to the claims for service connection, VCAA 
letters dated September 2003 (addressing some of the service 
connection issues) and May 2003 (addressing all the service 
connection issues) essentially complied with statutory notice 
requirements as outlined above.  Therein, VA notified the 
appellant of the evidence obtained, the evidence VA was 
responsible for obtaining, and the evidence necessary to 
establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.  Also, VA 
notified the appellant that he should submit evidence in his 
possession or alternatively provide VA with sufficient 
information to allow VA to obtain the evidence on his behalf.  
The claims were subsequently adjudicated.  Therefore, any 
timing error is cured.  See Overton v. Nicholson, 20Vet. 
App. 427, 437 (2006).

In addition to notifying the appellant of the evidentiary 
requirements for the claims of service connection, the RO 
advised the appellant of the legal requirement to submit new 
and material evidence to reopen the previously denied claim 
for service connection for headache in letters dated June 
2001 and May 2005.  Moreover, the appellant was informed of 
the specific reason the claim was previously denied to better 
allow him to substantiate his claim in May 2005.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006) (VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant).

In a separate letter dated March 2006, VA notified the 
appellant of the disability rating and effective date 
elements of his claim in accordance with the Dingess/Hartman 
decision.  This notice was issued after the initial rating 
decision and without any readjudication of the claims by the 
RO.  This is error and presumed prejudicial to the appellant 
unless VA can demonstrate otherwise.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the Board finds 
that there is no prejudice to the appellant in this timing 
error because the claims adjudicated herein are denied as 
discussed in the following decision, and the benefit sought 
could not be awarded even had there been no timing defect; as 
such, the appellant is not prejudiced by a decision in this 
case.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and private medical records have been 
associated with the claims folder.  SSA records have been 
associated with the claims folder.  Additionally, the 
appellant was afforded VA examinations and the opportunity to 
appear for a hearing.  The appellant testified at hearings in 
September 1996 and July 2007.  We find that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed conditions are 
a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.
Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131. Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).
Certain diseases, such as, arthritis and sensorineural 
hearing loss, shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  Additionally, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 
C.F.R. § 3.310.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2006).

A.  Conjunctivitis and Vision Loss

The appellant seeks service connection for conjunctivitis and 
vision loss.  In various written statements, he reported 
having chronic problems with inflamed, watering eyes due to 
surgeries for service-connected sinusitis/rhinitis.  The 
appellant reiterated this belief in sworn testimony at a July 
2007 travel Board hearing.  He further testified that his 
right eye was bloodshot even during military service and that 
he could identify the onset of sinus infection by his eye 
becoming red.  Transcript at 24.

Service medical records show that visual acuity was 20/25 in 
the right eye and 20/20 in the left eye on separation 
examination.

Post service medical records variously show complaints of eye 
pain associated with findings for sinusitis and refractive 
error.  A December 1998 VA treatment note shows complaints of 
eye burning and itchiness; allergies were assessed and 
Claritin prescribed.  Optometry testing in Mach 1999 found 
best corrected visual acuity with a manifest refraction to be 
20/20 bilaterally.  Visual field tests were normal on the 
right and revealed mild paracentral depression on the left 
eye.

An April 1999 visual acuity test showed uncorrected vision as 
20/40; it was noted that the appellant wore reading glasses 
and could move about the office without any help.

A February 2000 VA treatment note shows a history of right 
eye irritation for the past year; the assessment was chronic 
sinusitis.  An April 2003 VA treatment note reflects no 
conjunctival inflammation during a follow-up examination for 
sinusitis.
VA eye examination dated May 2000 reflects uncorrected visual 
acuity of 20/25 in the right and 20/20 in the left.  Extra-
ocular movements were full and visual fields were full to 
confrontation bilaterally.  Conjunctivae and sclerae were 
within normal limits and symmetric.  The assessment was 
pseudoptosis of the right eye related to sinusitis, and 
meibomian gland dysfunction and acne rosacea, which the 
examiner stated may be associated with intermittent burning 
or irritation of the eye and which would not account for 
asymmetry in the visual complaints.

During VA outpatient treatment, the appellant reported that 
the right eye had beendamaged during prior sinus surgery; he 
reported poor vision and double vision On examination, there 
was no diplopia.  Additional VA treatment notes dated 2003 
show glaucoma suspect based on optic nerve head asymmetry; 
there was no etiology for eye pain found.  A March 2005 VA 
treatment note shows complaints of eye pain, worse with 
visual input; history of chronic sinusitis was assessed.  On 
VA eye examination in March 2005, the appellant reported that 
he could not wear glasses because of pressure on nose and his 
sinus condition, and that he had poor results with contact 
lenses.  The assessment was chronic sinusitis preventing use 
of spectacles.  In April 2005, the appellant was fit with 
trial contact lenses.  The appellant reported no vision 
changes or ocular complaints.  The assessment was no eye 
pain, bilaterally.

In this case, chronic conjunctivitis is not shown; also, 
vision loss attributable to service or service-connected 
disability is not shown, nor is any increase in severity 
(aggravation) shown.  The appellant is not competent to 
provide a medical opinion or diagnosis.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (1997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  
Therefore, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is service 
connection for conjunctivitis and vision loss.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The Board notes that, in the absence of superimposed disease 
or injury, service connection may not be allowed for 
refractive error of the eyes, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9. Thus, service 
connection for the appellant's refractive error cannot be 
granted because there is no indication of a superimposed 
disease or injury.

B.  Hearing Loss Disability, Tinnitus, and Chronic Otitis 
Media

The appellant seeks service connection for hearing loss 
disability, tinnitus, and chronic otitis media.  He argues 
that surgery for service-connected sinusitis/rhinitis caused 
these conditions.  Specifically, sworn testimony from the 
July 2007 hearing reflects that the appellant noticed hearing 
loss, tinnitus, and recurrent inner ear infections following 
sinus surgery in September 1998.  At his July 2007 hearing, 
the appellant submitted an audiogram along with a letter 
dated August 2007 from Dr. P.Y. noting the presence of 
sensorineural hearing loss in the ears with 60 percent and 76 
percent speech discrimination in the right and left ear, 
respectively.

Service medical records show no complaints or findings for 
hearing loss disability, tinnitus, or chronic otitis media.  
In March 1975, the appellant was seen for left ear 
complaints.  The ears appeared normal.  Pain was described as 
sharp and inconsistent, occurring at different times.  
Service separation examination dated May 1978 reflects 
audiometric findings for a 5 decibel loss at the 1000 and 
2000 Hertz levels, and a 15 decibel loss at the 4000 Hertz 
level in the right ear.  The left ear showed a 10 decibel 
loss at 500 Hertz and a 5 decibel loss at 1000 Hertz.  There 
were no complaints or findings for hearing defects.  Report 
of reserves examinations dated June 1980 and June 1981 show 
no abnormal findings for the ears or hearing.

Post service, a private medical examination by Dr. R.B. dated 
July 1995 shows hearing as normal.  A December 1998 VA 
treatment note reflects ostiomeatal complex patent 
bilaterally.  Report of VA examination dated April 1999 
reflects clear ear canals.  Report of VA otolaryngological 
examination dated April 1999 reflects complaints of multiple 
ear infections and hearing loss.  By history, he was 
stationed aboard 2 aircraft carriers and exposed to noise.  
Objectively, the eardrums were intact.  There was wax and 
debris in the canals, but no evidence of active infection of 
the external or middle ear.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
45
LEFT
25
15
20
40
40

The diagnoses included sensorineural hearing loss, slight to 
moderate with bilateral tinnitus.

A VA treatment note dated April 1999 reflects an assessment 
for right otitis media, treated with Augmentin and Claritin.  
On follow-up in March 1999, the appellant reported 
improvement except for acute sinus infection.  The appellant 
complained of ear irritation and occasional difficulty 
hearing.  The assessment was allergies, sinusitis, and left 
hearing difficulty.  VA treatment notes reflect that, on June 
2, 1999, the appellant complained of ear irritation and 
itching, and tinnitus.  By history, he had noise exposure on 
an aircraft carrier.  Objectively, the right ear was slightly 
erythematous.  Nasal saline was recommended.  On follow-up 
June 21, 1999, the appellant reported hearing loss and 
occasional tinnitus bilaterally.  He also reported noticing 
hearing loss since he recently underwent sinus surgery.  Mild 
to moderate bilateral sensorineural hearing loss was found 
with good word recognition.  In August 1999, the appellant 
complaint of left ear pain; the assessment was left otitis 
externa resolved and dry ear care was taught.  In December 
1999, the appellant complained of persistent ear pain.  No 
ear infection was found.  In January 1999, examination 
revealed no signs of ear infection; chronic sinusitis was 
assessed.  In February and March 2000, the appellant reported 
ear pain; no infection was found and sinusitis was assessed.

A May 2000 VA examination reflects a history of multiple 
medical conditions including right ear/equilibrium problems 
due to sinusitis.  On VA audiological testing in May 2000, 
speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
40
LEFT
20
15
20
15
15






In May 2000, a VA ears examination was conducted.  The 
appellant complained of hearing loss, tinnitus, and otitis 
externa.  He reported onset of hearing problems after his 
stroke in 1993, but noted that tinnitus may have preceded the 
stroke.  The appellant indicated that he worked as a corpsman 
on an aircraft carrier and wore ear protection.  The examiner 
commented that "He has no significant history of otitis 
media."  A history of wax occlusion of the ears was noted.  
There was no evidence of infection or scarring of the ear 
drums.  The middle ear appeared well-aerated.  The examiner 
stated that:

From the patient's examination, there is no 
evidence of chronic otitis media and no evidence 
of otitis externa.  Neither conditions are 
currently present nor is there much in the way of 
history to substantiate this as having been a long 
term problem.

The examiner further indicated that he did not believe there 
was "a significant amount of potential noise trauma."  He 
lastly opined that tinnitus only occurs once a month and is 
essentially within normal limits.

Private treatment records show ear infections.  In May 2002, 
the impression was acute otitis media.  In October 2002, the 
appellant reported that his left ear felt plugged and 
possible ear infection was noted.  A March 2003 evaluation by 
Dr. R.D. showed, on examination of the ears, clear and intact 
tympanic membranes, and clean, without lesions external 
auditory canals.  A July 2003 note showed questionable otitis 
externa.  A December 2003 treatment record from Dr. J.M. 
reflects mild sensorineural hearing loss and notes acoustic 
trauma. 

In weighing the appellant's statements, treatment records, 
and examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for hearing loss disability, tinnitus, and chronic otitis 
media.  The claimed conditions are not shown in service and 
an organic disease of the nervous system (sensorineural loss) 
is not shown within the initial post separation year.  A 
hearing loss disability as defined by VA is first documented 
on VA examination in April 1999, more than 20 years after 
service.  Furthermore, the claimed hearing and ear conditions 
noted 20 years after service discharge are not shown to have 
been caused by either service or service connected 
disability, including surgery for service-connected 
sinusitis.  Also, no increase in severity of the claimed 
hearing and ear conditions due to service-connected 
disability is shown.

The Board acknowledges the appellant's belief that hearing 
loss, tinnitus, otitis medial are attributable to sinus 
surgery and service-connected sinusitis.  However, the Board 
assigns greater probative value to the objective evidence of 
record as the appellant is not competent to provide a medical 
opinion as to the cause of his current disorders.  Bostain v. 
West, 11 Vet.App. 12, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. Brown, 
10 Vet.App. 183, 196 (1997)("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge.").  Furthermore, the Board observes that the 
appellant has reported an inconsistent history of onset.  He 
testified in July 2007 that he noticed the claimed conditions 
after his 1998 sinus surgery; however, on VA examination in 
May 2000, the appellant reported onset of hearing problems 
after his 1993 stroke and tinnitus possibly earlier.  As 
such, the Board assigns greater probative value to the 
objective record rather than the appellant's lay statements.

Accordingly, the claims are denied.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

C.  Silicosis, Asthma, and COPD

The appellant contends that that he has silicosis, asthma, 
and COPD.  In sworn testimony given in July 2007, the 
appellant argued that he has silicosis from working on an 
aircraft carrier during service.  The appellant testified 
that he developed asthma in 1980 and he argued that service-
connected sinusitis/rhinitis were "contributory to the 
asthma."  Transcript at 17.
Service medical records are negative for silicosis, asthma, 
and COPD.  The appellant had respiratory complaints 
associated with upper respiratory infections, flu syndrome, 
and sinusitis/rhinitis.  On separation examination dated May 
1978, lungs and chest were normal.

On private medical examination by Dr. R.B. in July 1995, 
cardiopulmonary review showed no chest pain, shortness of 
breath, paroxysmal or nocturnal dyspnea, edema, cough, 
wheezing or hemoptosis.  Breath sounds were vesicular.  A 
pulmonary function test was normal.

A medical history dated April 2002 reflects a history of 
asthma and exposure to mill dust from 1976 to 1978.  An 
August 2002 chest x-ray reflects that the lungs had "no 
consolidation, pulmonary edema, nor pulmonary nodule."  
There was no acute cardiopulmonary disease.

VA pulmonary function testing in October 2003 revealed 
findings consistent with obstructive airway disease.

In August 2004, the appellant submitted copies of articles 
about the medical condition silicosis, described as a chronic 
respiratory condition caused by inhaling dangerous dust.

An April 2004 VA treatment note reflects an assessment for 
shortness of breath.  It was noted that diagnoses included 
COPD, asthma, and obstructive sleep apnea; it was further 
noted that pulmonary function tests strongly suggest 
obstructive disease, asthma, rather than COPD "given 
association with rhinitis and allergic [symptoms]."  A VA 
treatment note dated June 2004 reflects multiple diagnoses, 
including COPD with mild airflow obstruction.  The appellant 
was instructed on reducing household allergens and the use of 
an inhaler.

In November 2004, VA received private treatment notes dated 
March 2003 to July 2004 from Dr. R.D.  These records show 
findings for asthma, allergic rhinitis, and chronic 
sinusitis.  No etiology was shown.

In May 2005, VA received private treatment records dated 
March and April 2005 from Pulmonary and Sleep Disorders, Dr. 
T.E.  These records reflect diagnoses for obstructive sleep 
apnea.  No etiology is discussed.  Recommendations were 
weight loss and use of a CPAP machine.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for silicosis, asthma, and COPD.  None of these 
respiratory conditions is shown in service.  A careful review 
of the medical evidence shows no diagnosis for silicosis; 
therefore, the claimed current disability is not shown and 
service connection is not warranted.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  The appellant, as 
a lay person, is not competent to provide a medical diagnosis 
for silicosis.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Furthermore, while the record contains diagnoses for 
asthma and COPD, these conditions are shown many years after 
service discharge and reliable evidence has not been 
submitted attributing these diagnoses to service or service-
connected disability, nor has evidence been presenting 
showing an Allen-type aggravation or increase in non-service-
connected disability.  Again, the appellant is not competent 
to provide a medical opinion as to the etiology of any 
current respiratory disorder.  Espiritu supra.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert supra.

D.  Left Knee, Back, Shoulders

The appellant seeks service connection for disability of the 
left knee, back, and shoulders.  At a travel Board hearing in 
July 2007, the appellant testified that he punctured his back 
or spine while going up and down his ship's ladders, and that 
he has shoulder and knee disability related to going up and 
down the ships' ladders.  He referred to his conditions as 
ongoing aggravation since service.

Pre-entrance service examination dated March 1974 reflects 
normal clinical evaluation; the examiner noted a history of 
right knee injury at work.  Summary of defects shows mild 
pre-patella bursitis, asymptomatic at present.  The report of 
medical history also dated March 1974 is negative for knee, 
shoulder, and back complaints.  Service medical records 
reflect complaint of old knee injury in November 1974.  In 
January 1975, the appellant reported a knee problem, stating 
he could only bend the knee a certain amount.  Subsequent 
examination showed "nothing objective."  He was given a 
trial of quad-sets and whirlpool therapy.  Report of 
examination dated September 1975 reflects normal clinical 
evaluation of all systems.  In October 1976, the appellant 
presented with complaints of breathing trouble and sharp pain 
radiating from the neck down the medial back.  He was 
prescribed Dimetapp.  In January 1977, the appellant reported 
chronic right knee problems following injury 5 years ago.  In 
July 1977, the appellant complained of knee locking on one 
occasional while kneeling.  The knee had no tenderness, 
limitation of motion, swelling, or ligamentous instability.  
McMurray's testing was negative.  The assessment was stable 
knee.  In August 1977, the appellant presented with 
complaints of right knee swelling and soreness.  There was 
mild swelling, tenderness to touch, and somewhat restricted 
range of motion.  There was no recent history of injury.  The 
impression was strain.  In January 1978, the appellant 
complained of left knee pain, with difficulty walking the 
ladders and problems with the knee giving out.  There was no 
limitation of motion, swelling, or discoloration.  The 
impression was questionable chondromalacia.  In April 1978, 
the appellant was assessed with an upper respiratory 
infection and low back spasms (muscle).  In May 1978, the 
appellant reported left shoulder pain of 1 day's duration; 
range of motion was limited, but there was no pain on 
palpation or history of trauma.  The assessment was bursitis, 
left shoulder.  Report of separation examination dated May 
1978 reflects normal clinical evaluation.

Annual reserves examination dated June 1980 reflects a nodule 
mass on the right paraspinal area (lumbar), described as NCD 
(not considered disabling).  Clinical evaluation was 
otherwise normal.

VA treatment records dated January 1981 to July 1983 reflects 
that the appellant had a possible lipoma of the spine in 
September 1981.  He was seen June 1, 1983, for multiple joint 
complaints including left thigh swelling and a crackling 
sound in knee area and low back pain.  The assessment was 
multiple joint pains.  A June 1983 treatment note shows 
complaints of right elbow and shoulder pain; it was noted he 
worked as mechanic.  The assessment was right tennis elbow 
and bursitis.  Also, in June 1983, the appellant was seen for 
complaints of back pain after being thrown from a horse and 
landing on a rock.  Low back strain was assessed.  In July 
1983, the appellant complained of neck and back pain.  By 
history, he fell off a horse in June 1983.  The diagnosis was 
muscle strains.

Private treatment notes from Dr. W.F. reflect an entry for 
bilateral knee pain in November 1992 and a diagnosis of 
status post arthroscopy of the knees for torn meniscus.  An 
August 1993 entry reflects that the appellant had been moving 
and had fallen, with subsequent bilateral knee complaints.  
Entries dated October 1993 and January 1994 show ongoing 
symptoms referable to the knees.

A private medical report dated September 1993 by Dr. A.C. 
reflects a history of right shoulder injury from loading a 
television on a U-Haul trailer.

A February 1994 consultation report by Dr. G.S. reflects, by 
history, that the appellant had fallen in July 1993 
sustaining injuries to the right shoulder and right knee, 
with right knee arthroscopy in December 1993.  Ongoing right 
shoulder and low back pain were noted.

A May 1994 Intake Memorandum reflects that the appellant 
sought workers' compensation for injuries to the knee, 
shoulder, and spine incurred during employment as a physical 
therapy aid.  The appellant claimed that, while working, he 
took the full weight of a patient who slipped in July 1993, 
which caused knee, shoulder, and spine problems.  It was 
noted that he had a previous workers compensation claim in 
the mid-1980's for an industrial knee injury.

A July 1995 private medical report by Dr. R.B. reflects that 
the appellant presented with complaints of knee, shoulder, 
neck, wrist, and low back pain.  Objectively, there was no 
swelling or deformity, and there was full range of peripheral 
joint motion.  The back movements appeared normal, without 
tilt or list of the pelvis.  There was no abnormal curvature 
or scar.  Neurological examination was essentially normal.

A September 1995 private medical report by Dr. J.S. reflects 
a history of knee surgery in 1985 for meniscus problems 
related to working on his knees as a mechanic.  Also, the 
appellant reported injuring himself from aiding a patient at 
work in July 1993 and from walking backwards carrying a 
television August 1993.  The assessment was as follows:  
Status post bilateral knee arthroscopic surgery, on the right 
in 1985 and 1993, and on the left knee in 1994; residual knee 
pain secondary to multicompartment degenerative arthritis; 
mechanical low back pain; and status post right shoulder 
rotator cuff repair in September 1994.

On private medical examination by Dr. M.L. in October 1995, 
the appellant reported a history of injury to the neck, right 
shoulder, knees, and back from assisting a patient at work in 
mid-July 1993.  The examiner noted that the appellant worked 
after this until September 1993 when he had knee surgery.  In 
July 1994, a right rotator cuff repair was performed.  By 
history, the appellant felt popping in the left knee in 
August 1994, which was treated with Cortisone injection, and 
he underwent left knee surgery (debridement and meniscal 
repair) in November 1994.  The appellant denied low back 
problems prior to 1993.  He reported right knee surgery in 
1985.  The examiner stated that he had reviewed a mountain of 
medical records that showed hospitalizations with Dr. 
Rohfling in 1985 for chronic degenerative arthritis of the 
left knee, post-arthroscopic partial medial meniscectomy, and 
acute mild sprain; also the examiner found records dating to 
June 1984 showing knee problems from stacking tires and 
riding a horse, and from 1985 showing left knee re-injury 
from playing volleyball.

A letter dated August 1996 from Dr. Y.S. to Dr. T.S. reflects 
that the appellant had right scapular pain and upper 
extremity numbness without radicular pain related to 
exercises with weights, assessed as probable thoracic outlet 
syndrome due to hypertrophy of the scalenus musculature.

In May 2000, a VA examination was conducted.  By history, the 
appellant was a certified medical assistance since 1985 and, 
in April 1993, he was diagnosed as having had a stroke with 
residual loss of balance.  The appellant reported that he had 
right shoulder and right knee pain in July 1993 as he 
supported an unsteady patient.  He had right knee surgery in 
1993, right shoulder surgery in July 1994, and left knee 
surgery in November 1994.  The appellant complained of back 
pain.  The diagnoses included marked lumbosacral spondylosis 
and root irritation.

A handwritten note dated August 2000 from VA Dr. L. reflects 
multiple diagnoses to include fibromyalgia, degenerative 
joint disease, and sensory polyneuropathy.

Private treatment notes dated March 2001 from Dr. K.L. 
reflect that the appellant is a very large man and that a 
stool collapsed under him at a restaurant, causing 
significant injury to his right shoulder.  It was noted that 
his right shoulder had been previously operated.  A letter 
dated May 2001 from Dr. K.L. to Dr. J.A. reflects that the 
appellant was seen for bilateral knee arthritis and that he 
would like arthroscopic debridement.  It was noted that he 
had a fall from a chair and feels his knee condition is due 
to that.

A January 2001 VA treatment note reflects, by history, that 
the appellant fell off a bar stool in May 1999.  A February 
2001 VA note reflects "bilateral knee pain of unknown 
etiology.  Arthralgia."  A February 2001 right shoulder x-
ray showed minimal degenerative changes.  An August 2001 VA 
note shows that the appellant underwent rotator cuff repair, 
with excellent results, in 1994.  The assessment was moderate 
AC-joint arthritis.  Another August 2001 note reflects an 
assessment for rotator cuff syndrome versus humeral fracture.  
It was noted that a March 2001 MRI showed humeral fracture.  
Repeat MRI was ordered.  

An August 2001 MRI of the left knee showed findings 
consistent with previous meniscectomy and osteoarthritis, 
without evidence of a tear.

VA treatment notes dated March to September 2001 reflect 
diffuse musculoskeletal complaints to include the knees and 
right shoulder.  Diagnoses for right shoulder were bursitis, 
arthritis, and adhesive capsulitis.

Miscellaneous medical records concerning the back include a  
December 2001 MRI report showing that there were complaints 
of pain radiating down legs since November 2001; the 
impression was degenerative disc bulge at L4-5 and L3-4 disc 
degeneration.  A January 2002 x-ray study was conducted based 
on complaints of back pain after a fall.  Findings revealed 
minimal marginal spurring at L-4, otherwise normal vertebral 
bodies and disc spaces, with no acute fracture, 
spondylolysis, and spondylolisthesis.  A medical history 
prepared by the appellant in April 2002 shows a history of 
removal of fat tissue from the low back.

A June 2002 operative report from Healthsouth Surgicenter 
reflects that the appellant was diagnosed with left knee 
internal derangement and left chondromalacia.  Arthroscopic 
surgery was performed along with a meniscectomy and 
chondroplasty.

VA treatment note dated October 2003 reflects that the 
appellant could not actively abduct right shoulder past 90 
degrees; there was full passive abduction.  There was 
tenderness over the subacromial bursa.  The spine had 
tenderness.  The knees had crepitus; no effusion was shown.

Additional VA treatment notes reflect a myriad of 
musculoskeletal complaints, including pain of the right 
shoulder and knees.  May and June 2004 treatment notes 
reflects complaints of the right shoulder pain and knees, 
assessed as questionable degenerative joint disease of the 
right shoulder and degenerative joint disease of the knees.

Analysis

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for the left knee, back, and shoulders.  A chronic 
left knee, back, and shoulder disability is not shown in 
service and arthritis is not shown in the initial post 
separation year.  Additionally, reliable evidence has not 
been presented attributing any currently shown abnormal 
pathology of the left knee, back, or shoulders to service.  
The Board also finds that any assertion of continuity of 
symptomatology since service is not credible and not 
supported by the record.  See 38 C.F.R. 3.303.  The Board 
accepts that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology; however, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of an appellant's assertions.  Savage v. 
Gober, 10 Vet.App. 488 (1997).  Here, there is a roughly 5 
year gap between service and post-service complaints and/or 
findings, and the appellant has provided inconsistent medical 
histories, which do not include any reliable complaint of 
symptoms dating from service or having their onset in 
service.  Moreover, the appellant related the onset of left 
knee problems to post service injuries while undergoing 
medical evaluation and the record shows post-service injuries 
with subsequent complaints involving the left knee, back, and 
shoulder.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.

Specifically regarding the left knee, service medical records 
reflect an isolated complaint of left knee pain with 
difficulty walking the ladders and the knee giving out; 
however, there was no abnormal left knee pathology found on 
evaluation and the impression was questionable 
chondromalacia.  Post service, the first documented evidence 
of a left knee problem is 5 years after service discharge in 
June 1983.  At that time, the appellant complained of a left 
knee crackling sound along with other musculoskeletal 
complaints and the assessment was multiple joint pain.  There 
were no subsequent complaints until November 1992, nearly a 
decade later.  Medical records dated from November 1992 
reflect complaints of left knee pain related to a fall while 
moving.  See August 1993 Private Treatment Note.  The 
appellant underwent left knee arthroscopy (debridement and 
meniscal repair) in November 1994.  The appellant was 
diagnosed with bilateral knee arthritis in May 2001 and 
reported that this condition was related to a stool 
collapsing under him.  See May 2001 Letter by Dr. K.L.  
Various medical records dated 2001 reflect a history of 
falling off a bar stool in/around May 1999.  The record shows 
more recently that the appellant was diagnosed with left knee 
internal derangement and chondromalacia.  In June 2002, the 
appellant underwent arthroscopic surgery with meniscectomy 
and chondroplasty of the left knee.  See June 2002 Private 
Operative Report.  Apart from the appellant's 
unsubstantiated, and incredible history, of left knee 
disability since service, the evidence shows no injury or 
disease of the left knee in service.  Arthritis is not shown 
in the initial post separation year, and the current abnormal 
left knee pathology has not been attributed to injury or 
disease incurred in service.  In view of the above, the claim 
is denied.

Regarding the right shoulder, service medical records are 
negative for complaints and abnormal pathology.  Report of 
separation examination dated May 1978 reflects normal 
clinical evaluation.  The first documented evidence of a 
right shoulder problems is 5 years after service discharge in 
June 1983.  VA treatment note dated June 1983 shows 
complaints of right shoulder pain assessed as bursitis.  
There are no subsequent documented complaints until nearly 10 
years later in September 1993.  Medical records dated from 
September 1993 show a history of right shoulder injury from 
loading a television onto a U-Haul trailer.  Subsequently 
dated medical reports show ongoing right shoulder complaints.  
The appellant's medical history is inconsistent regarding the 
onset of right shoulder problems.  In addition to the U-Haul 
trailer injury, the appellant related the onset of right 
shoulder problems to a July 1993 work incident, wherein he 
took the full weight of patient who had slipped.  See May 
1994 Intake Memorandum; see also, May 2000 Report of VA 
Examination.  Still later, the appellant reported onset of 
right shoulder problems related to a barstool collapsing 
underneath him.  See March 2001 Private Treatment Notes.  The 
medical record shows that appellant underwent rotator cuff 
repair in September 1994 and the medical record shows current 
diagnoses for arthritis, bursitis, adhesive capsulitis, and 
degenerative joint disease.  As indicated above, the Board 
finds that a right shoulder condition is not shown in 
service, arthritis is not shown in the initial post 
separation year, and that reliable evidence has not been 
presented attributing any currently shown abnormal right 
shoulder pathology to service.  Furthermore, the Board finds 
that the appellant's testimony concerning ongoing right 
shoulder problems from service and aggravation not credible 
in view of his inconsistent medical history and considerable 
gap between service discharge and documented abnormal right 
shoulder pathology.  As such, the appellant's lay statements 
have diminished probative value and the Board assigns greater 
probative value to the objective evidence of record.  
Accordingly, the claim is denied.

As for the appellant's left shoulder claim, the Board 
acknowledges that service medical records reflect a diagnosis 
for bursitis in May 1978.  However, report of separation 
examination also dated May 1978 reflects normal clinical 
evaluation.  There are essentially no documented post service 
left shoulder complaints.  Competent evidence of abnormal 
left shoulder pathology has not been presented.  Accordingly, 
the claim is denied.

Lastly, regarding the back claim, a review of the evidence 
discloses isolated complaints in service for sharp pain 
radiating from the neck down the medial back in October 1976 
and low back spasms associated with a respiratory infection 
in April 1978.  However, no abnormal back pathology shown in 
service and report of separation examination dated May 1978 
reflects normal clinical evaluation.  While the appellant 
testified that he punctured his back while going up/down the 
ship ladder, no injury is documented in the service records.  
VA medical records show that the appellant was seen for 
possible lipoma of the spine in September 1981 and complaints 
of low back pain in June 1983, more than 5 years after 
service.  In June 1983, the appellant reported being thrown 
from a horse and injuring his back.  Low back strain was 
assessed.  There are no further documented back complaints 
until February 1994.  A February 1994 medical consultation 
report show a history falling in July 1993 with ongoing back 
complaints.  A May 1994 Intake Report in connection with the 
appellant's workers compensation claim reflects that he had a 
cumulative type injury to multiple joints including the 
spine; the appellant related the onset of back problems to a 
July 1993 work incident, wherein he took the full weight of 
patient who had slipped while working as an aide.  See May 
1994 Intake Memorandum; see also, October 1995 Report of 
Private Medical Examination.  From about May 2000, various 
back diagnoses have been rendered to include spondylosis, 
spondylolisthesis, degenerative disc disease at L3-4, and 
degenerative disc bulge at L4-5.  There is considerable 
medical evidence of record, but the medical history 
associated with these records show no history of in-service 
back injury to include a puncture wound.  Reliable evidence 
has not been presented attributing any currently shown 
abnormal back pathology to service (including the complaints 
of pain and spasm noted in service as well as the alleged 
puncture wound).  Furthermore, the Board finds that the 
appellant's testimony concerning ongoing back problems since 
service, and his vague assertion of aggravation, not credible 
in view of his medical history showing a variety of post 
service back injuries and the considerable gap between his 
service discharge and any documented abnormal back pathology.  
Therefore, the Board finds that the appellant's unsupported 
lay statements have diminished probative value and assigns 
greater probative value to the objective evidence.  As 
indicated above, the weight of the evidence is against the 
claim; therefore, it is denied.

E.  TMJ

The appellant testified that he has had TMJ pain since 
surgery for service-connected sinusitis in September 1998, 
which he was told was a residual of that surgery.  He denied 
regular treatment, but reported that he has "the condition" 
monitored during his teeth cleaning visits three times a 
year.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for TMJ syndrome.  TMJ syndrome is not shown.  
While the medical record shows that the appellant has had 
multiple surgeries for service-connected sinusitis and 
complaints of TMJ pain, TMJ syndrome has not been diagnosed 
and the appellant's complaints of TMJ pain have not been 
medically attributed to service or surgery associated 
service-connected sinusitis.  Also, the evidence of record 
does not show any Allen-type increase in disability.

A VA treatment note dated August 2001 reflects no clicking or 
popping of TMJs and excellent range of motion in all 
directions.  Panorex showed right condyle TMJ and findings 
suggestive of anterior osteophyte of the left TMJ.  The 
assessment was unspecified myofacial pain disorder with 
excellent function of TMJs.  VA treatment notes dated May 
2004 and November 2005 reflect complaints that his "teeth 
are sore and his jaw hurts."

Absent evidence of a current disability attributable to 
service or service-connected disability, or any aggravation 
of a non-service-connected disability by service-connected 
disability, the weight of the evidence is against the claim 
for service connection for TMJ syndrome.  The Board assigns 
greater probative value to the objective medical record 
rather than the unsubstantiated lay assertions of the 
appellant as he is not competent to provide a medical 
diagnosis or opinion as to etiology.  See Espiritu supra.  
Accordingly, the claim is denied.  As the evidence is not in 
equipoise, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.

II.  Claims for Increase: Sinusitis/Rhinitis

The appellant's service-connected sinusitis and rhinitis is 
rated under the Diagnostic Code 6510.  Diagnostic Code 6510 
provides a maximum 50 percent evaluation for chronic 
sinusitis or pansinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510.  The 
appellant is currently evaluated at the maximum 50 percent 
disability level and there is no suggestion in the record 
that any other basis for increase is warranted, to include 
osteomyelitis.  We note that frequent episodes of 
osteomyelitis (acute, subacute, or chronic) with 
constitutional symptoms is rated at the 60 percent disability 
level.  A 100 percent disability evaluation is also provided.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5000.  However, 
diagnostic code 5000 is not applicable here as neither 
frequent osteomyelitis nor constitutional symptoms are shown 
in the evidence of record.  There are no other applicable 
diagnostic codes for consideration.

As there is no legal basis upon which to award an increased 
schedular evaluation or separate evaluations for sinusitis 
and rhinitis, the appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

With respect to the VCAA, the U. S. Court of Appeals for 
Veterans Claims has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for sinusitis and rhinitis.  As indicated above, the 
record shows that the appellant is already receiving the 
maximum disability rating available for sinusitis and 
rhinitis under the applicable rating criteria.  

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

III.  Claims to Reopen

Service connection for headaches was denied by the RO in 
September 1990.  The appellant was notified of that decision.  
No appeal was filed and that decision became final.  When the 
RO has disallowed a claim, it may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105.  If no notice of disagreement is filed within 
the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not 
inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In this case, the appellant filed a claim to reopen in 
November 2002.  For claims filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In September 1990, the RO notified the appellant that service 
connection for headaches was denied because headache 
disability was not shown in service or on Reserves physical 
examination three years later.  At the time of this decision, 
service medical records and records of VA outpatient 
treatment from November 1989 to July 1990 were considered, 
showing headache complaints associated with upper respiratory 
and sinusitis infections.

In a November 2002 statement, the appellant requested to 
reopen the claim for chronic headaches.  He reported 
treatment for headaches in service and since service.  In May 
2006, the RO denied the claim to reopen because headaches, 
although currently documented in the medical records, were 
shown to be related to service-connected sinusitis, and it 
was noted that the rating for sinusitis includes symptoms of 
headaches.

Evidentiary submissions since the September 1990 rating 
decision include voluminous VA and private medical records.  
These records reflect headache complaints associated with 
upper respiratory and sinusitis infections.  Furthermore, in 
pertinent part, these records show that the appellant 
reported in 2002 daily chronic headaches since sinus surgery 
in 1998; the examiner noted that these were most likely 
secondary to analgesic rebound and advised the appellant to 
taper off Tylenol 3.  In July 2007 sworn testimony, the 
appellant reported headache with sinus infection in service 
assessed as sinus headaches; he further testified that his 
current headache problems are associated with flare-ups of 
service-connected sinusitis.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted.  The recent evidentiary submissions do 
not tend to establish an unestablished fact as it does not 
show a chronic headache disability, distinct from sinusitis.  
None of the evidentiary defects present at the time of the 
previous decision have been resolved.  Furthermore, the 
appellant's contentions are cumulative of his initial claim.  
Therefore, the claim may not be reopened.  There is no doubt 
to be resolved.  See Gilbert supra.

IV.  CUE

The appellant contends that CUE was committed in the RO's 
June 5, 1997, rating decision which granted service 
connection for sinusitis and rhinitis at the 50 percent 
disability level effective from December 11, 1992.

CUE claims are based on the evidence of record and law in 
effect at the time of the challenged VA decision, and the 
notice and duty to assist provisions of current law are 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).  To establish a valid CUE claim, a claimant must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-14.

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: "(1) [E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made;" and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); accord 
Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) 
(setting forth CUE requirements).

"CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993) (emphasis in original); accord 
Richardson, 20 Vet. App. at 68-69 (noting that "the error 
must have 'manifestly changed the outcome' of the prior 
decision").  If an appellant wishes to reasonably raise CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  There is a presumption 
of validity to otherwise final decisions, and where such 
decisions are collaterally attacked--and a CUE claim is 
undoubtedly a collateral attack--the presumption is even 
stronger.  See Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language used in Russell).

In this case, the appellant's CUE claim must fail.  The RO's 
June 1997 decision was predicated on a claim for increase for 
septoplasty received on December 11, 1992, and medical 
evidence showing chronic sinusitis related to service.  
Specifically, the evidence of record included service medical 
records showing numerous sinus complaints and treatment along 
with post service treatment records showing that the 
appellant had multiple sinus surgeries in 1994.  The RO 
assigned a 50 percent rating under diagnostic code 6510, 
38 C.F.R. § 4.97 (1997).  A 50 percent rating was the maximum 
schedular rating available.

The appellant's contention that the effective date for the 
award of service connection for sinusitis and rhinitis should 
extend back to his original claim of June 1983 is without 
merit.  The RO granted service connection for status post 
septoplasty in a September 1983 decision based on service 
medical records; no appeal was filed and that decision became 
final.

The appellant has not alleged any specific error of fact or 
law.  Accordingly, the Board finds a valid claim of CUE has 
not been presented and the claim must be dismissed without 
prejudice.


ORDER

Service connection for conjunctivitis is denied.

Service connection for vision loss is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied

Service connection for chronic otitis media is denied.

Service Connection for silicosis is denied.

Service Connection for asthma is denied.

Service Connection for COPD is denied.
Service Connection for residuals of left knee disorder is 
denied.

Service Connection for residuals of back disorder is denied.

Service Connection for residual of right shoulder disorder is 
denied.

Service Connection for residual of left shoulder disorder is 
denied.

Service Connection for TMJ syndrome is denied.

The application to reopen the claim for service connection 
for headaches is denied.

The motion for revision of the June 5, 1997, rating decision 
assigning a 50 percent rating for sinusitis and rhinitis 
effective from December 11, 1992, on the basis of clear and 
unmistakable error is dismissed without prejudice.


REMAND

Service Connection for Residuals of Stroke
The appellant seeks service connection for residuals of 
stroke.  In various written statements to VA, he argued that 
he sustained a stroke (cerebral vascular accident) because of 
frequent sinus infections and surgeries performed for 
service-connected sinusitis/rhinitis.  The appellant 
reiterated this belief in sworn testimony at a July 2007 
travel Board hearing.  The Board observes that the appellant 
argued in 1995 in connection with a worker's compensation 
claim that his stroke was caused by working with a patient 
who should have been quarantined for an infectious virus.

During private evaluation in April 1993 for unsteadiness, the 
appellant was assessed with having had a stroke based on MRI 
findings.  Report of VA examination dated May 2000 reflects 
stroke history and a diagnosis for moderate ataxia of the 
right limbs after cerebellar artery thrombosis.  In addition, 
voluminous private and VA medical records have been 
associated with the claims folder.  These records include 
conflicting medical opinions concerning the etiology of the 
appellant's 1993 stroke.

In May 1993, Dr. Sui, a neurologist, noted that the appellant 
had a history virus shortly before his stroke and that he 
believed the underlying cause of the brain lesions shown by 
MRI is an infectious one, but he could not rule out infarct.  
The impression was right cerebellitis versus infarct, and 
left medial temporal inflammation versus infarct.  An MRI 
showed sinusitis and retention cyst on the left.

In November 1994, Dr. Y. Stavropoulos reported that it was 
medically probable that stroke was due to venous 
thrombophlebitis due to sinusitis rather than vascular 
arterial changes.

In July 1995, Dr. R. Blau examined the appellant in 
conjunction with his worker's compensation claim for stroke.  
He opined that the appellant's assertion that he contracted a 
viral infection that caused his stroke could not be 
corroborated, and would be pure speculation.  Dr. Blau sated 
that "I could only say that there was a vascular 
inflammation that did cause a temporary disability.  He noted 
that the most common cause of these vascular syndromes are 
clots or emboli, but that the appellant's stroke may have 
been inflammatory based on the MRI findings and rapid 
recovery.

In December 1997, Dr. Sui stated that stroke was "probably 
due to infectious source both sinusitis and flu."

VA medical records dated November 1998 reflect that stroke 
was due to vertebral artery dissection.

Report of VA neurology examination dated April 1999 reflects 
that 

It is difficult to say whether the episodes 
of sinusitis led to his [the appellant's] 
stroke.  Usually, episodes of recurrent 
sinusitis can lead to meningitis and when a 
person has meningitis he can develop strokes 
as well.  But review of the C file indicates 
that the veteran never had meningitis.  I 
doubt that the veteran's recurrent sinusitis 
led to his stroke."
Following a VA neurology examination in May 2000, VA 
requested a medical opinion addressing the relationship, if 
any, between stroke and service-connected sinusitis.  In 
response, a VA neurologist submitted a handwritten note dated 
August 2000 stating simply that "There is no literature to 
support any connection between sinusitis and stroke."  There 
is no indication that the claims folders or existing the 
medical opinions of record were reviewed or considered.

A February 2001 VA treatment note shows "stroke of unclear 
etiology, possible syncopal events with head turning at his 
time."  An addendum dated February 2001 reflects that there 
was an extensive work-up for stroke etiology which suggested 
stroke was most likely secondary to spontaneous vertebral 
artery dissection.

As indicated above, there are varying medical opinions of 
record and no medical opinion has been rendered with 
consideration of the entire record, in particular with 
consideration of the various medical opinions of record.  
Therefore, the Board finds that a VA medical opinion is 
necessary to ascertain, if possible, the etiology of the 
appellant's 1993 stroke.

Service Connection for PTSD
The appellant seeks service connection for PTSD.  Following 
the appellant's July 2007 hearing before a Veterans Law 
Judge, he submitted a letter from a clinical psychologist 
dated July 2007 showing treatment for PTSD.  Treatment 
records associated with this medical care have are not 
associated with the claims folder.  VA's duty to assist 
obligations include the duty to request pertinent evidence 
such as these newly identified treatment records.  Therefore, 
pending receipt of these records, a decision on the 
psychiatric claims, PTSD and depression, is deferred.

Claims for Increase
The appellant also seeks a compensable evaluation for 
septoplasty and initial evaluations in excess of 10 percent 
for both pseudoptosis and paralysis of the trigeminal nerve.  
With respect to the claims for increase, the Board finds that 
VCAA notice was inadequate.  The post-adjudicatory 
Dingess/Hartman notice letter dated March 2006 is not 
followed by a readjudication of the claims.  As such, the 
fundamental fairness of the adjudication process is 
compromised here.  See Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).

Earlier Effective Date
Historically, the appellant filed a claim for increase for 
septoplasty and for service connection for sinusitis in 
December 1992, which was denied by a rating decision dated 
April 1993.  In February 1994, the appellant filed a claim 
for service connection for residuals of stroke, which was 
denied by a September 1994 rating decision.  In May 1996, the 
appellant filed a claim for TDIU, which was denied by a July 
1996 rating decision.  Subsequently, the appellant filed 
numerous other claims for service and appealed the denial of 
TDIU benefits.  An October 1997, continued the denial of 
TDIU, noting that the appellant's combined rating 50 percent 
for septoplasty (0 percent) and sinusitis/rhinitis (50 
percent), which did not meet the schedular criteria, and that 
the evidence did not show he was unemployable due solely to 
service-connected disability.  In a November 2000 rating 
decision service connection for pseudoptosis was granted at 
the 10 percent disability level.  The combined rating was 60 
percent from April 1, 1999.  In an April 2005 rating 
decision, TDIU was granted from April 1, 1999, based on 
evidence showing unemployability due to sinusitis, multiple 
surgeries and associated complications, in conjunction with 
the appellant meeting the schedular criteria of 38 C.F.R. 
§ 4.16 as of April 1, 1999.

The 50 percent disability for a sinusitis/rhinitis disorder, 
and the 10 percent evaluation for pseudoptosis was sufficient 
to bring the combined rating to 60 percent or more, 
qualifying for a TDIU under the provisions of 38 C.F.R. § 
4.16(a). The effective date of April 1, 1999, was established 
because it was the date the veteran met the TDIU schedular 
criteria, based on the date he filed the claim for service 
connection for pseudoptosis, ultimately leading to the grant 
of a TDIU.  The Board notes that pseudoptosis is a disability 
arising from a common etiology as sinusitis and, as such, the 
rating is treated as a single 60 percent disability rating 
for purposes of TDIU.

SSA determined in November 2001 that the appellant was 
disabled under the Social Security Act since August 1996 and 
the appellant contends that he is entitled to an effective 
date for TDIU as of 1993 because he had an infarct (stroke) 
in 1993 that rendered him unemployable and the infarct, in 
part, was due to service-connected sinusitis.  In view of the 
remand of the issue of service connection for stroke, the 
Board must defer consideration of the claim for an earlier 
effective date since the appellant's effective date claim is 
predicated on entitlement to service connection for stroke.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all private 
treatment records from M. Dearing, Psy.D., 
after securing the necessary release.  All 
attempts to procure these records should 
be documented and associated with the 
claims folder.

2.  A VA medical opinion should be obtained 
that addresses whether service-connected 
sinusitis and rhinitis (including surgeries 
therefore) caused the appellant's 1993 
stroke.  The examiner should review the 
claims folder and the opinion should 
acknowledge the various medical opinions of 
record.  The opinion should reflect a 
thorough review of the pertinent medical 
records and a medical rationale for all 
conclusions reached.

3.  The appellant should be given fully 
compliant VCAA notice regarding his claims 
for increase, to include notice that to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  See 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


